Citation Nr: 0821178	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of a 
nasal fracture.

4.  Entitlement to service connection for a cervical spine 
disability, claimed as a neck injury.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a left ankle 
disability as secondary to a right ankle disability.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1962, with subsequent service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for PTSD, 
hearing loss, and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that type II diabetes mellitus had its onset in service or 
within one year of separation from service, or is 
etiologically related to any incident, disease, or exposure 
during the veteran's active service.

2.  The veteran is not shown to suffer from headaches that 
are etiologically related to any event or incident of his 
service.

3.  The preponderance of the evidence is against the finding 
that the veteran has residuals of a nasal fracture that 
occurred in service or are etiologically related to his 
active service.

4.  The preponderance of the evidence is against the finding 
that the veteran has a cervical spine disability that had its 
onset in service or is etiologically related to his active 
service.

5.  The preponderance of the evidence is against the finding 
that the veteran has a right ankle disability that occurred 
in service or is etiologically related to his active service.

6.  The preponderance of the evidence demonstrates that the 
claimed left ankle disability was not causally related to the 
veteran's military service or to any service-connected 
disability.



CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service, and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Headaches were not incurred or aggravated by military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2007).

3.  A nasal fracture was not incurred or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).

4.  A cervical spine disability was not incurred or 
aggravated by military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303 (2007).

5.  A right ankle disability was not incurred or aggravated 
by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).

6.  A left ankle disability was not incurred in or aggravated 
by active service, and was not proximately due to aggravated 
by a service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in September 
2004, December 2004, March 2005, and February 2006 in which 
the RO advised the appellant of the evidence needed to 
substantiate his service connection claims.  The February 
2006 letter notified the veteran of what evidence was needed 
to establish service connection based on herbicide exposure.  
The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The appellant was further advised to submit any evidence 
in his possession that pertains to his claim.  In a March 
2006 letter, the veteran was further advised as to the type 
of evidence needed to substantiate both the disability rating 
and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.

Although only September 2004, December 2004, and March 2005 
letters were issued prior to the initial adjudication of the 
veteran's claim in June 2005, the Board notes that the 
veteran's claims were subsequently readjudicated by the RO 
following the issuance of the February 2006 and March 2006 
notice letters in the July 2006 Statements of the Case.  
Thus, the Board finds any error with respect to the 
timeliness of these notices to be harmless.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that the appellant was advised to identify 
all relevant records, and to either submit those records or 
to provide authorization to allow VA to obtain them on his 
behalf.  It appears that all obtainable evidence identified 
by the appellant relative to these issues has been obtained 
and associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

The Board finds that VA was not under an obligation to 
provide an examination, as such is not necessary to make a 
decision on the claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

While there is no evidence of residuals of a nasal fracture, 
current evidence of type II diabetes mellitus, headaches, a 
cervical spine disability, headaches, a right ankle 
disability, and a left ankle disability is of record.  
However, as will be discussed in greater detail below, the 
record is negative for credible evidence indicating that an 
event, injury, or disease occurred in service, or that the 
claimed disability or symptoms may be associated with 
military service, including credible lay evidence of 
continuous symptomatology.  Therefore, an examination is not 
warranted under the criteria set forth in McLendon.  See also 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in that 
case, there was evidence in the form of credible lay 
testimony indicating that the veteran actually experienced 
ringing in his ears while still in service.  Unlike that 
case, there is evidence of record directly contradicting the 
veteran's contention that he suffered chronic headaches, a 
nasal fracture, a cervical spine disability, and a right 
ankle injury during service, and the Board finds his current 
assertions of such symptomatology to not be credible.  In the 
absence of evidence of in-service symptoms, any finding of 
nexus based on the veteran's lay testimony in contradiction 
to the medical evidence would be based on mere speculation.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection 

A.  General Law and Regulations 

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as diabetes mellitus, if such is shown to 
have been manifested to a compensable degree within one year 
after the veteran was separated from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2007).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2007).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.  Presumptive periods, however, do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Therefore, the provisions of 38 
C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 
3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 
1131 (presumption of soundness) do not apply in regard to the 
appellant's periods of ACDUTRA and INACDUTRA subsequent to 
February 1962.

B.  Type II Diabetes Mellitus

The veteran is seeking service connection for type II 
diabetes mellitus.  He essentially contends that he developed 
diabetes as a result of exposure to Agent Orange during 
active duty service at Fort Gordon, Georgia, in 1960.  He has 
also alleged herbicide exposure during a six-month period of 
ACDUTRA at Camp Drum, New York, after his February 1962 
separation from service.   

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that a veteran who served on active duty in 
Vietnam during the Vietnam era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(1)(6)(iii).  

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

The earliest medical evidence that the veteran had been 
diagnosed with diabetes was a February 2002 private medical 
record.  There is no evidence of diabetes in the veteran's 
service medical records.  Specifically, the veteran's January 
1962 separation examination report does not reflect that the 
veteran had diabetes, and the January 1962 separation medical 
history report does not indicate that the veteran had ever 
had diabetes.  At his June 2007 hearing, the veteran 
testified that he was diagnosed with diabetes in the 1970s.  
There is no medical evidence of record suggesting any 
manifestations of that disability prior to that decade, 
including in the line of duty during any period of ACDUTRA.  
Thus, the medical evidence of record shows that this 
disability did not manifest during service or to a 
compensable degree within one year of separation, and the 
Board finds that the presumptive provisions relating to 
chronic disorders do not apply.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With respect to presumptive service connection based on 
herbicide exposure, personnel records reflect, and the 
veteran acknowledges, that he did not service in Vietnam.   
Therefore, presumptive service connection based on Vietnam 
service is not available.  Furthermore, no regulatory 
presumption exists for Agent Orange exposure at Fort Gordon 
or Fort Drum.

Having found that service connection is not warranted based 
on the presumptive regulations pertaining to diagnosis of a 
chronic disability or to exposure to herbicides, the Board 
must review his claim determine if service connection can be 
established on a direct basis.  See Combee, supra.   However, 
as will be discussed below, the Board finds that there is no 
credible, competent evidence that he was exposed to 
herbicides in service, or that his diabetes mellitus is 
otherwise related to service.

As noted, the veteran has based service connection claim on 
Department of Defense records that show thirteen drums of 
Agent Orange were sprayed on four square miles of Fort Drum 
during 1959.  See Department of Defense (DOD) Miscellaneous 
Publication 33, Information Manual for Vegetation Control in 
Southeast Asia.  It is shown, however, that veteran was not 
stationed at Fort Drum until 1962, which is approximately 
three years following the spraying.  The veteran, as a lay 
person, is competent to report on matters observable to the 
naked eye; however, he is not competent to opine that his 
presence on a base three years after the spraying of 
herbicides led to his diabetes mellitus.  Such a causal 
relationship is a matter clearly requiring medical expertise, 
and he has submitted no medical evidence indicating that 
Agent Orange that was sprayed in 1959 would have affected him 
in 1962.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran has also alleged herbicide exposure while 
stationed at Fort Gordon from February 1960 to May 1960, 
testifying that he saw a lot of burnt grass when he was 
stationed there.  A study from the Department of the Army 
entitled Technical Report 114, Field Evaluation of Desiccants 
and Herbicide Mixtures as Rapid Defoliants, has indicated 
that defoliants were sprayed in a test location at Fort 
Gordon, Georgia, from July 15 - 17, 1967.  The veteran served 
at Fort Gordon seven years before any reported herbicide 
spraying occurred at this location, and he has not presented 
any evidence supporting his contention that herbicides were 
sprayed in 1960.  

As noted, the veteran is competent to report on matters 
observable to the naked eye; however, he is not competent to 
opine that the burnt grass he observed is evidence of the use 
of herbicides, and, even if he was so competent, the Board 
finds that study of the Department of the Army to be more 
persuasive evidence as to the circumstances surrounding any 
spraying that occurred at Fort Gordon.  

In short, because the veteran did not serve in the Republic 
of Vietnam and because the veteran is not shown to have been 
exposed to herbicides during his 1960 service at Fort Gordon 
or his 1962 service at Camp Drum, the Board concludes that 
the weight of the evidence is against concluding that his 
diabetes is related to any such exposure in service. 

Furthermore, the veteran's service medical records are 
negative for any evidence of diabetes, and there is no post-
service medical evidence of diabetes mellitus until 
approximately forty years after service.  The veteran himself 
testified that he was not diagnosed with diabetes until the 
1970s, which is a period of at least eight years following 
his separation from active service.  No credible medical 
evidence on file suggests any relationship between the 
veteran's diabetes mellitus and military service.

While the veteran himself contends that his diabetes is 
related to service, and in particular that the diabetes was 
caused by exposure to herbicides, the record contains no 
probative medical or scientific evidence that supports his 
contention, and there is no indication that he is qualified 
through education, training or experience to offer medical 
opinions.  See Espiritu, supra.

In short, for reasons discussed, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for type II diabetes 
mellitus.  Accordingly, the appeal is denied.

The Board has considered the 'benefit of the doubt' rule, but 
because the evidence is not in relative equipoise, that 
doctrine is not applicable in this case.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. § 
5107(b) requires that the Board consider all the evidence and 
material of record; the benefit-of-the-doubt provision only 
applies where there is an approximate balance of positive and 
negative evidence).

C.  Headaches, Residuals of a Nasal Fracture, Cervical Spine 
Disability, and Right Ankle Disability

The veteran has claimed entitlement to service connection for 
headaches, residuals of a nasal fracture, a cervical spine 
disability, and a right ankle disability.  He has stated that 
all of these disabilities were sustained as a result of in-
service accidents.  He described the first three of these 
disabilities as having occurred in around the summer of 1960 
when he was playing double flag football.  He stated that he 
was hit in the mouth while running full tilt.  He broke his 
nose and a front tooth, his neck was snapped, and he landed 
on his head.  He stated that he had his tooth pulled and 
received a partial plate at the dental office in Germany.  He 
was at the dispensary for a couple of days.  In June 2007, he 
testified that his headaches began after this injury.  

The veteran reported that he cracked his right ankle when 
getting off a deuce-and-a-half truck in or around May 1961.  
He stated that he went to the dispensary and was told he had 
a broken bone.  It was tightly wrapped and he was given 
crutches, which he used for about three weeks.  The veteran 
was told the unit did not want to show an injury while on 
duty, so it was not reported to headquarters.  He stated his 
ankle has bothered him ever since.  

The veteran's June 1959 induction examination reflects a 
finding of chronic external otitis that was not considered 
disqualifying, and identifying marks on his chest and trunk.  
On his November 1959 induction medical history report, the 
veteran noted a medical history of mumps and running ears.  

An August 1961 service medical record notes that the veteran 
complained of a headache, chills, nausea, and vomiting.  His 
temperature was 101.4 degrees and he was thought to possibly 
have the flu.  

A June 1960 dental record reflects that the veteran was 
fitted for a partial denture for the numbers 3, 8, 13, 19, 
and 30 teeth.

The only abnormality noted on the veteran's January 1962 
separation examination report is mild acne vulgaris of the 
shoulders.  His head, face, neck, and scalp; nose; feet; 
lower extremities; and spine were determined to be clinically 
normal.  On his January 1962 separation medical history 
report, the veteran wrote that his health was good, and he 
specifically denied any history of frequent or severe 
headaches; bone, joint, or other deformity; lameness; or foot 
trouble.  He did indicate a medical history of mumps; 
whooping cough; ear, nose or throat trouble; and running 
ears.  The mumps and whooping cough are noted to have been 
usual childhood diseases.  The ear, nose and throat trouble 
is described as chronic draining of the ears ten years ago, 
with no problem since.  He is also noted to have had a 
tonsillectomy and adenoidectomy at age ten.  

The Board finds that the veteran's service medical records 
contain no competent evidence of in-service headaches, nasal 
fracture, cervical spine disability, or right ankle 
disability.  The lack of corroborating evidence is most 
apparent in the absence of medical records from either of the 
claimed accidents.  

The service medical records make no mention that the veteran 
broke his right ankle and was on crutches, nor do they 
reflect that the veteran fractured his nose or injured his 
neck.  The only possible evidence of the head and neck injury 
appears in the June 1960 dental record noting that the 
veteran was fitted for a partial denture for one of his front 
teeth.  However, this was not noted to be the result of any 
trauma sustained as a result of accidents consistent with 
those he has described.  

The Board further notes that there is no suggestion of a 
chronic headache disability in service.  A single headache 
was noted in connection with the veteran's having the flu, 
and the Board finds the opinion of the examiner at that time 
to be the most persuasive evidence as to the etiology of the 
headaches described therein.  Thus, this record does not 
indicate a chronic disability in service.             

With respect to the nasal fracture, the separation medical 
history record noting ear, nose, and throat trouble clarifies 
that the veteran had trouble with chronic draining ears.  
This problem reportedly occurred years before the veteran 
entered service, and he had no subsequent problems.  The fact 
that the veteran would include this particular detail on his 
medical history report indicates that it is highly unlikely 
that he would not have omitted reporting having had a recent 
nasal fracture.  The Board therefore does not find credible 
evidence of an in-service disability.  

No suggestion of a cervical spine or right ankle abnormality 
is reflected in the service medical records, and no evidence 
of any of these disabilities exists for at least 30 years 
after the veteran's separation from service.  

The Board has considered the holding of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) wherein it was held 
that the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, as discussed in detail 
above, not only do the veteran's service medical records fail 
to document injuries or complaints as he described, but these 
records also reflect that physical examination at separation 
was normal, and that he specifically denied any history of 
frequent or severe headaches; bone, joint, or other 
deformity; lameness; or foot trouble at separation.  Given 
that the veteran did indicate a medical history of mumps, 
whooping cough, and running ears, it appears unlikely that he 
would fail to report a history of injuries or complaints such 
as he is now claiming.  The Board finds the contemporaneous 
service medical records, including his denial of symptoms at 
separation, to be more credible and probative than his recent 
statements as to his history.

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for 
headaches, residuals of a nasal fracture, a cervical spine 
disability, and a right ankle disability.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims 
must be denied.

D.  Left Ankle Disability

The veteran has also claimed entitlement to service 
connection for a left ankle disability, claimed as secondary 
to a right ankle disability.  The record does not show, and 
the veteran has not stated otherwise, that this disability 
manifested in service or was somehow directly related to 
service.  Instead, he contends that he broke his left ankle 
playing baseball in 1967, years after he separated from 
military service, as a result of having to favor his injured 
right ankle.

A threshold legal requirement for establishing secondary 
service connection is that the primary disability alleged to 
have caused or aggravated the disability for which secondary 
service connection is sought must itself be service-
connected.  Here, the Board has just denied service 
connection for a right ankle disability.  Hence, this 
threshold legal requirement is not met.  Accordingly, the 
argument that service connection is warranted for a left 
ankle disability as secondary to a service-connected 
disability lacks legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




ORDER

Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides, is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for residuals of a nasal 
fracture is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left ankle disability 
as secondary to a right ankle disability is denied.


REMAND

The veteran essentially contends that he has PTSD as a result 
of in-service stressors.  The veteran has reported (1) 
witnessing a sergeant's suicide in March or April 1961; (2) 
being sent to Berlin and told he was going to war in August 
1961; (3) having previously been in a plane that crashed a 
couple of weeks later; and (4) hearing about a plane that 
crashed while transporting troops.  While unsuccessful 
attempts have already been made to verify these stressors, 
the veteran has offered more information about the first 
stressor to warrant further effort to verify.  

The veteran reported that a sergeant committed suicide by 
jumping out of a third or fourth floor window at the 
veteran's barracks (Krabbenloch Kaserne) in March or April 
1961.  He landed on his head just below the veteran's room.  
The veteran and his friends went down to check on him and 
found the sergeant's body.  The veteran was stationed with 
Delta Company of the 34th Signal Battalion, VII Corps 
Regiment.  At his June 2007 hearing, the veteran testified 
that he was questioned by the Criminal Investigation 
Department (CID) two or three times about this incident.  He 
also indicated the sergeant was in the Headquarters Company 
of the 34th Signal Battalion. 

This information should be submitted to the U.S. Army and 
Joint Services Records Research Center (JSRRC) and to CID to 
attempt to verify the sergeant's suicide.  Specifically, the 
JSRRC should be asked to review the morning reports, daily 
journals, and any other potential sources of information of 
the Headquarters Company of the 34th Signal Battalion, VII 
Corps Regiment to find whether a sergeant may have committed 
suicide in March or April 1961.  The CID should be given the 
appropriate information and asked to confirm the sergeant's 
suicide and the veteran's questioning.  Once a response has 
been received, the AMC should review the information provided 
by that agency and make a determination as to whether the 
veteran's alleged in-service stressor has been confirmed.  If 
it is determined that a stressor did occur, the AMC should 
arrange for the veteran to undergo a VA psychiatric 
examination.

The Board further finds that the veteran should be scheduled 
for a VA examination to determine the etiology of any current 
hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
the alleged in-service stressor, to 
include the name of the casualty.  Further 
identifying information concerning any 
other involved service personnel, 
including their names, ranks, and units of 
assignment should be requested from the 
veteran.

2.  With any additional information 
provided by the veteran, the AMC must 
prepare a summary of the veteran's alleged 
in-service stressor.  That summary, a copy 
of the veteran's DD Forms 214 and other 
service personnel records should be sent 
to the JSRRC, which should be asked to 
provide any additional information that 
might verify the veteran's report that he 
witnessed the suicide of a sergeant from 
Headquarters Company of the 34th Signal 
Battalion, VII Corps Regiment, in March or 
April 1961.  

3.  The AMC should contact the appropriate 
Criminal Investigations Division (CID) to 
attempt to verify the sergeant's suicide 
and the subsequent questioning of the 
veteran.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the AMC 
should inform the veteran of the records 
that could not be obtained, including what 
efforts were made to obtain them.

4.  Once a response has been received, the 
AMC must determine whether there is 
credible supporting evidence that any in-
service stressor event claimed by the 
veteran actually occurred during service 
has been received.  If so, the AMC must 
arrange for a VA psychiatric examination.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  As to any 
other psychiatric disorder(s) identified, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
related to the veteran's military service.  
The rationale for all opinions expressed 
should be explained.  The claims file, 
including a copy of this remand must be 
made available to the psychiatrist for 
proper review of the medical history.

5.  The AMC should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a pertinent 
VA examination to determine the nature, 
extent, and etiology of the veteran's 
claimed hearing loss and tinnitus.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including an audiological evaluation, 
should be conducted.  If found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the hearing loss and/or tinnitus is 
related to the veteran's military service.

6.  Once the above-requested development 
has been completed, the claims must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


